536   i
                                                                   I
                                                                   I



w
             OFFICE OF   THE   AlTORNEY GENERAL   OF TEXAS
                                                                   ,
 ;                                AUSTIN
J.
Z”E          -




i


i,

!
t
i.
    i;
     /


    .:




    :.

    .


    .I




    $



        4,
                                           537



    Boa.   wr 0.   Euu,   Jr.,   pge   8




i
‘
                                           538



Bon. v* p* xaru,   Jr,,   pago I




                                   -   -
                                   l8.0,      6.     88 codas                    8016        to?        tOI          U&U
        dOUU           $8   8U8h      8plit    8hUl         bo 8Old            tO    th8 0-Q                  &88&d
        p r outy,   4irrttl or ladlroatl~,  or k cryon had116
        8a P ntaort   th8rr I a# or to l4 uW   0th~ th u l t8riag
        Udt   -hiOh   18 a buw    t0  the 8tl P t, fob                                      1888       t&U          th0
        UUnt      Of the ad&d&86 +&I. 8fOro8d                                               of   8d1          pro     at7
        or  the O-O&o       8munt    of the todgmt8                                              y&m%               8ii
                                                                                                                      l




                                 ft..&             @ Oi     the        i8t     ,pSati488           in        8blb88aWO
        if     8t    th8    tU      8a10      ttW    FrOpUw                  18 boo@             in      b     &%8X
        that        La a putr.to              thti   lit,         it         ahall      k        hoU L
far   all   tuln&unitr       tiAja6&tohw#         llaarwtluoame: bhat
th.   ~O~rt        lmOt     b. 8Ub80QUOat~     8011 by euo& -8kO        tW
&OU thU t i 0 d4UdgOd W&&O WithOUt th0 OOlUUt                  Of O&& tAXiJl6
Uitr;      Ud   th$.   th@  ~WOO0848 Of a4     8U.h 8ti    8hd1   bo wntcr(
-96       8u.h Mit8      la pOp8rtiOS     to tho& ilLtU88t0,      Xt a8O
provider      fb rllo br tho rhrrltt        lf thr tmubu     der8 not 8011
8-O      withi 81X mOnthI v            th8 i=iPdirs     ti  thg rO68@1-
palob
                             .
                                                                                                       540


Iron.u. P, xwu,              J?.,     pago 8



      dlaiu         for    8d TUorr              tuoqt       rb8ll      asvw bo Unrtrud
      t0    i>Ohld@        U8088&+&8               fO?   MinteMn80               U&   Omt%Oa
          jB8.# OB l p?. rCk ga           yldI8t lrrleblaUP0   h818
       M&8 8uthwlad br law to b8 mado br uatu improramont
      &i8triOt,   Ot -tW   OosltrOlAd   OTWIIt di8t?iOt8,
      &a(,M       jtti-t          iOrWlOrb6               8d8h 1 On8 Md 0181n8 fOr
      @d    VtiOrU       kX88       8h*l1         lW       ?OjUd18. -  OOtieOtiO8
      Of    S8ia     U808tiat8              OF    tb8    1 P Ok8     8*O\rriE6        8UO.O

                             aootlon        ia of rha 88id Aot                   protiha       that
usa   A08     8h4         b0 OU8UhtiT8             Of U#        ia UtditiOIt t0 ui              Othu
ridIt 8nd rWiiO8                 WtliO&w               bX*         W&it MJ        60 8lltitl8dt4
UdU  Wi8ti.86 h1.
                            1




                  54s   .




Tour my   truly